Case 20-11177-KBO   Doc 613-13   Filed 08/28/20   Page 1 of 2




        Exhibit K
                                                   Case 20-11177-KBO              Doc  613-13 Filed 08/28/20                      Page 2 of 2                              Confidential
                                                                                   HIGHLY CONFIDENTIAL
                                                                                           Turner Falk

Standstill Fee Summary                                                                   obermayer.com
                                                                                        Aug 05, 2020 14:28
HIGHLY CONFIDENTIAL                                                                                                                    HIGHLY CONFIDENTIAL
Standstill Turner
           AgreementFalk
                     - May 6, 2019                                                                                                           Turner Falk
       obermayer.com                             Amount                                                                                    obermayer.com
Description             PIK/Cash               %     $ (mm)      Paid To              Comments
   Aug 05, 2020 14:28                                                                                                                    Aug 05, 2020 14:28
Standstill Fee                PIK             1.75%      $11     Consenting Lenders   75% consent up front
Nov. PIK Fee                  PIK            0.625%        5     All lenders          Fee for not reaching a Comprehensive Amendment by 11/15/19
Rate Increase                 Cash            0.75%              All lenders          Rate bumped from L+5.5% cash to L+6.25% cash, .75% PIK
Rate Increase                 PIK             0.75%              All lenders          Rate bumped from L+5.5% cash to L+6.25% cash, .75% PIK
Call Protection               Cash           0.625%              All lenders          Applicable for prepayments/repayments, excluding mandatory prepayments under 2.11(c) or 2.11(d)

First Amendment to Standstill Agreement - December 15, 2019
                                        Amount
Description            PIK/Cash       %       $ (mm) Paid To                          Comments
                                                                                                             A    L
Amendment Fee
Rate Increase
                       Cash
                       Cash
                                     1.50%
                                     3.00%
                                                  $12 Consenting Lenders
                                                       All lenders                 N
                                                                                      95% consent up front
                                                                                                          TI
                                                                                      Rate bumped from L+6.25% cash, .75% PIK to L+9.25% cash, .75% PIK
Call Protection        Cash         0.875%             All lenders                E   Call protection increased from 0.625% to 1.50%

                                                                              F ID k
Second Amendment to Standstill Agreement - February 12, 2020
                                                                           O N Fal m
                                                                         C er r.co :28
                                       Amount
Description           PIK/Cash       %                Paid To                         Comments
Exit Fee              Cash⁽¹⁾       0.50%             All lenders
                                                                      HLY urn ye 14   Sale approved by court and closes by 7/15
                                    0.75%             All lenders
                                                                  I G    T ma 20      Sale approved by court by 7/15 and closes after 7/15
                                    1.00%
                                    2.00%
                                                      All lenders
                                                      All lendersH         e r 20     Sale approved by court after 7/15 and closes by 8/15
                                                                                      Sale approved by court after 7/15 and closes after 8/15
Call Protection       Cash              –
                                   (0.50%)
                                                      All lenders
                                                      All lenders
                                                                         ob 05,       1.5% call protecion until 6/1/20
                                                                                      1.0% call protection until 6/30/20
                                   (1.00%)            All lenders
                                                                          u g         0.5% call protection thereafter
Rate Increase         Cash           2.5%             All lenders        A            Upon Toggle Event (if bids don't clear debt)




HIGHLY CONFIDENTIAL                                                                                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                                                                                            Turner Falk
    obermayer.com                                                                                                                          obermayer.com
  Aug 05, 2020 14:28                                                                                                                     Aug 05, 2020 14:28
                                                                                      HIGHLY CONFIDENTIAL
                                                                                            Turner Falk
                                                                                          obermayer.com
                                                                                        Aug 05, 2020 14:28
(1) Only payable in cash in the event of a third party bidder.
